DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal matters
This action is in response to papers filed 4/26/2022.
Claims 15,  21-33 are pending.
Applicant’s election of Group 1, claims 15-20, AD and detection of gene variation in the reply filed on 12/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2020.
Claims 15, 21-25, 31-33 have been amended.
Claim 15, and 31-33 are being examined.
The previous 112 (a) rejection has been withdrawn in view of the amendment to no longer require diagnosis.
Priority
The instant application was filed 02/16/2018 is a national stage entry of PCT/KR2018/000649, with an international filing date: 01/15/2018 and claims foreign priority to KR10-2017-0060225, filed 05/15/2017 and claims foreign priority to PCT/KR2017/005137, filed 05/17/2017.  It is noted there is no certified translation of wither Korean priority document. 
Specification
The incorporation of essential material in the specification by reference to a reference other than an unpublished U.S. application, foreign application or patent, or to a publication  is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(f).
The attempts to incorporate subject matter into this application by reference to the located at 19th chromosome, 44905579, based on human genome map GRCh38.p7 are ineffective because the database is not US Patents or published patent applications.  The attempt to incorporate subject matter into this application by reference to located at 19th chromosome, 44905579, based on human genome map GRCh38.p7 is ineffective because incorporation by reference under rule 1.57 requires that the incorporation be expressly presented in the specification to be effective.  The rule defines essential and nonessential material.  Essential material may be incorporated by reference to US Patents or US Patent Application Publications, but the patent or publication may not itself incorporate such essential material.  As the located at 19th chromosome, 44905579, based on human genome map GRCh38.p7.  is essential material as they are present in the claim.  Finally, the guidance on rule 1.57 incorporation by reference requires that a sequence be uniquely identified. There is no evidence merely reference to a human genome map does not uniquely identify a nucleotide sequence or polymorphism.  
Thus while the instant specification provides intent to incorporate by reference by the claiming the SNP ID number, the sequence is not uniquely identified, absent secondary considerations.
Response to Arguments
This rejection can be overcome by deleting reference to “located at 19th chromosome, 44905579, based on human genome map GRCh38.p7” from the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Incorporation by Reference

Claims 15, and 31-33 are rejected under 35 U.S.C. 112, 1st paragraph, as based on the disclosure is not enabling.   The context of SNP alleles disclosed in the specification is critical or essential for the practice of the invention by the use of rs20455.
MPEP 608.01 (p)[R-2] states that “While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention.”  
The claims recite “located at 19th chromosome, 44905579, based on human genome map GRCh38.p75”.  The recitation of genome map GRCh38.p75 constitutes an attempt to incorporate by reference to the genome map GRCh38.p75the subject matter which is contained within the recited in a data base.  This recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  Essential material may not be incorporated by reference to non-patent publications (MPEP 608.01)(p).  
Therefore, the claims are rejected for failure to comply with the enablement requirement because the specification fails to provide essential subject matter for the practice of the claimed invention.  This rejection can be overcome by deleting the specific reference to the located at 19th chromosome, 44905579, based on human genome map GRCh38.p75 from the claim.  
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Written Description
5.	Claims 15, and 31-33  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejected claims 15, and 31-33 encompass any polymorphism that can broadly be identified by the recitation of “located at 19th chromosome, 44905579, based on human genome map GRCh38.p75.   The claims do not set forth any structural requirements for “located at 19th chromosome, 44905579, based on human genome map GRCh38.p75. 
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules.  The specification teaches located at 19th chromosome, 44905579, based on human genome map GRCh38.p75 on page 4.  The specification does not teach the sequence of the located at 19th chromosome, 44905579, based on human genome map GRCh38.p75.    Thus the specification appears to teach this is a SNP in the APOE promoter.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been disclosed.  The instant specification teaches located at 19th chromosome, 44905579, based on human genome map GRCh38.p75 on page 4.   The specification does not set forth any structural limitations for located at 19th chromosome, 44905579, based on human genome map GRCh38.p75 on page 4.  The specification does not teach any sequences of any human genome map  
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides no structural limitations for the S located at 19th chromosome, 44905579, based on human genome map GRCh38.p75.  The claims read in light of the specification encompass any nucleic acid molecule that can broadly be described as located at 19th chromosome, 44905579, based on human genome map GRCh38.p75 on page 4.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed nucleic acids regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a polymorphism, without any definition of the particular polymorphisms claimed.
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

In the instant application, the provided information regarding nucleic acid “any” located at 19th chromosome, 44905579, based on human genome map GRCh38.p75  does not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed by the claimed gene or polymorphisms.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  The nucleic acid sequence is required.
In conclusion, the limited information provided regarding “located at 19th chromosome, 44905579, based on human genome map GRCh38.p75 on page 4” or any polymorphism in linkage disequilibrium therewith is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules claimed.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 31-33 have been amended to recite, “and wherein the rs405509 is located at 19th chromosome, 44905579, based on human genome map GRCh38.p7.”  The metes and bounds are unclear how the recitation, “located at 19th chromosome, 44905579, based on human genome map GRCh38.p7” limits rs405509.  It is further unclear what database “human genome map GRCh38.p7” requires or references.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 31, 33  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and/or mental step without significantly more as there are no steps integrating the natural correlation.  Further the claim recites, “etermining whether said human subject has AD or an increased risk for AD, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human has AD or has an increased risk for AD, wherein the nucleic acid of the human subject is genomic DNA. “ which is a natural law or correlation.  This judicial exception is not integrated into a practical application because there are no steps which depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because if there is no deletion or an amplification or unchanged expression or increased expression no treatment step is required.
Claim analysis
The instant claim 15 is directed towards a A method for etermining a human subject as having an increased risk for Alzheimer disease (ADA, the method comprising: (a) obtaining a nucleic acid sample from said human subject; (b) carrying out microarray-based genotyping of the nucleic acid sample; (c) detecting (i) the presence or absence of APOE E4/E4 allele, and (ii) the presence or absence of rs405509 T/T allele of APOE promoter; and (d) determining whether said human subject has , and wherein the rs405509 is located at 19th chromosome, 44905579, based on human genome map GRCh38.p7...  The correlation in the wherein clause in a natural correlation or phenomena.  
The steps of a) and b) are active steps.
Claim 31 is directed toward A method of producing a genetic variation profile of a human subject in need of screening for having Alzheimer disease (AD) or having an increased risk for AD, the method comprising: (a) obtaining a a nucleic acid from the human subject (b) carrying out microarray-based genotyping of the nucleic acid sample; and (c) detecting (i) the presence or absence of APOE E4/E4 allele and (ii) the presence or absence of rs405509 T/T allele of APOE promoter; and by genotyping, (d) thereby producing a genetic variation profile of the human subject using information obtained in steps (b) and (c), wherein the nucleic acid of the human subject is genomic DNA; and wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human subject has AD or has an increased risk for AD, and wherein the rs405509 is located at 19th chromosome, 44905579, based on human genome map GRCh38.p7.
The correlation in the wherein clause in a natural correlation or phenomena.  
The steps of a) and b) are active steps.
Claim 33 is drawn toward a method for identifying susceptibility for onset of Alzheimer disease (AD) in a human subject, the method comprising: (a) obtaining a nucleic acid sample from said human subject; (b)  carrying out microarray-based genotyping of the nucleic acid sample (c) detecting (i) the presence or absence of APOE E4/E4 allele, and (ii) the presence or absence of rs405509 T/T allele of APOE promoterand (d) identifying whether the human subject is susceptible for Alzheimer disease (AD) using an information obtained in step (c), wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the human subject is susceptible to onset of AD, and wherein the nucleic acid of the human subject is genomic DNA, and wherein the rs405509 is located at 19th chromosome, 44905579, based on human genome map GRCh38.p7
The correlation in the wherein clause in a natural correlation or phenomena.  
The steps of a) and b) are active steps.
 Dependent claims set forth further limitations to about the detection is done and what is being assayed.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, law of nature or natural phenomena, or mental step  
Claims  15, 31 and 33  provide natural correlation of the presence of APOE E4/E4 and rs405509 T/T with increased risk or susceptibility to Alzheimer's disease. 
This is a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as there are no steps which depend from or integrate the natural correlation.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 15 the claim requires obtaining a nucleic acid sample and genotyping by microarray.  The specification teaches:
The specification teaches, “The KORV1.0 chip was available through the Korean chip consortium, and designed by Center for Genome Science, Korea National Institute of Health, Republic of Korea (4845-301, 3000-3031). In addition, the genotyping assays through the Taqman or SNP type (Fluidigm) methods were conducted for the evaluation of accuracy in chip- based SNP genotyping. Genotype data for ADNI were obtained from the ADNI database (http://adni.loni.usc.edu). .
Further Lescai (Journal of Alzheimer’s Disease 24 (2011) 235–245) and Chao Ma (Eur J Neurol. 2016 September; 23(9): 1415–1425. doi:10.1111/ene.13052.) a Bizzarro (European Journal of Human Genetics (2009) 17, 938 – 945) and Prada (BMC Psychiatry (2014) volume 14:23, pages 1-9) demonstrate that obtaining nucleic acid samples and l4 and @pd<20160515 detecting rs405509 and APOE were routine and conventional.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poduslo (US 20110135572), Bizzarro (European Journal of Human Genetics (2009) 17, 938 – 945), Lescai (Journal of Alzheimer’s Disease 24 (2011) 235–245).
Claims 15, 31-33 have been amended to recite, “and wherein the rs405509 is located at 19th chromosome, 44905579, based on human genome map GRCh38.p7.”  The broadest reasonable interpretation of this is rs405509.
Poduslo teaches, “0008] Late-onset Alzheimer's disease (LOAD) is a much more common form of this dementia characterized by cognitive decline and distinct neuropathology. Early genetic studies of AD demonstrated association and linkage to the same region on chromosome 19 containing the APOE gene (Schellenberg, et al., J. Neurogenet., 4:97-108 (1987); Pericak-Vance, et al., Am. J. Hum. Gen., 48:1034-1050 (1991)). Three common alleles were identified for the APOE gene, .epsilon.2, .epsilon.3, .epsilon.4. The .epsilon.4 allele frequency is increased to 50% in affected individuals versus 14% in controls (Corder, et al., Science, 281:921-923 (1993)). Although there is strong association between AD and the APOE-.epsilon.4 allele, which has been confirmed in many studies, most investigators consider the APOE .epsilon.4 allele to be neither necessary nor sufficient for the development of AD. APOE is considered a major risk factor, but APOE testing does not provide enough sensitivity and specificity for use as an independent diagnostic test and therefore is not recommended as a diagnostic marker for the prediction of AD (National Institute on Aging /Alzheimer's Association Working Group, 1996). Collectively, mutations in beta-amyloid precursor protein, presenilin-1, presenilin-2 and APOE genes account for less than 25% of the disease prevalence.”  Poduslo teaches, “Numerous approaches to SNP analysis have been developed based on mass spectrometry. Exemplary mass spectrometry-based methods of SNP genotyping include primer extension assays, which can also be utilized in combination with other approaches, such as traditional gel-based formats and microarrays”(0064). Poduslo teaches, “SNP detection kits and systems, including but not limited to, packaged probe and primer sets (e.g., TaqMan probe/primer sets), arrays/microarrays of nucleic acid molecules, and beads that contain one or more probes, primers, or other detection reagents for detecting one or more of the disclosed SNPs are provided. The kits/systems can optionally include various electronic hardware components; for example, arrays ("DNA chips") and microfluidic systems ("lab-on-a-chip" systems) provided by various manufacturers typically comprise hardware components. Other kits/systems (e.g., probe/primer sets) may not include electronic hardware components, but may be comprised of, for example, one or more SNP detection reagents (along with, optionally, other biochemical reagents) packaged in one or more containers” (0068).
While, Poduslo teaches APOE is a marker of Alzheimer’s disease and use of microarrays to detect SNPs to identify subjects at risk of AD, Poduslo does not teach detection of APOE4 and rs4905579.
However, Bizzaro, (although having a typographical error in the paragraph and table 3) teaches, “In ɛ4+subjects a higher frequency in AD than in controls was found for G/G (19.53 vs 2.02%; OR¼15.654, 95% CI 3.851–62.639), G/T (24.85 vs 6.06%; OR¼6.500, 95% CI 2.540–16.257) and T/T (4.73 vs 2.02%; OR¼18.400, 95% CI 3.217–101.166).”
Thus Bizzaro teaches subjects with APOE ɛ4+ and rs405509 TT genotype had an increased risk of Alzheimer’s disease.  
Bizzaro further teaches, “Similarly, ɛ4+ genotypes were considered the genotypes ɛ2/ɛ4, ɛ3/ ɛ4 and ɛ4 /ɛ4.” (page 940, 1st column).
Lescai teaches, “The major findings of the present study are the following: 1) The variants —219T and «4 increase the risk for late onset AD when they are in phase (in cis) on the same chromosome;  2) This correlation persisted when the data were stratified by age, and the —(page 239, 2nd column).219T/e4 haplotype likely anticipates the age of onset of the disease. “
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to the claims the to include probes on a microarryfor for the detection of rs405509 TT and APOE E4/E4.  The artisan would be motivatedto include probes for rs405509 and APOE E4/E4 on the microarray as the art demonstrates rs405509 and APOE E4/E4 are correlated with increased risk of AD..  The artisan would have a reasonable expectation of success as the artisan is merely using probes to known markers of AD on a microarray.
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634